ON MOTION FOR REHEARING AND/OR CLARIFICATION
CAWTHON, Senior Judge.
In City of Miami v. Smith (Fla. 1st DCA April 4, 1991), see page 542, this court affirmed a workers’ compensation order awarding claimant pension offset benefits and ordered stricken the alternative holding that “should total benefits from the claimant’s workmens’ (sic) compensation entitlement and pension award exceed his average monthly wage, that the claimant is still entitled to maximum compensation benefits until such time as he is properly credited for $20,431.00 in personal accumulated contributions which were retained by the City and out of which, in part, his disability benefits were paid.”
*544In its motion for rehearing and/or clarification, appellant pointed out that there is still some confusion over whether the amount of benefits awarded exceeds claimant’s average monthly wage. The Judge of Compensation Claims did not make a-determination as to the average monthly wage, nor did this court determine whether the amount of benefits awarded exceeded claimant’s average monthly wage. For clarification purposes, we remand this case to the Judge of Compensation Claims to determine claimant’s average monthly wage and to modify the amount of benefits awarded if they exceed the average monthly wage.
JOANOS and ZEHMER, JJ., concur.